Citation Nr: 1737030	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  16-01 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for degenerative disc disease and lumbar degenerative joint disease.

2. Entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy of the sciatic nerve.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In April 2017, a videoconference hearing was held and the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file. 

The issue of service connection for a shoulder disability has been raised by the record in a statement made by the Veteran at the April 2017 videoconference hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016); 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.   VA will notify the Veteran if further action is required.




REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran's April 2017 hearing testimony suggested that the Ratings Schedule criteria for his degenerative disc disease and lumbar degenerative joint disease is insufficient to compensate fully for the impact of his back disability.  Specifically, the Veteran contends that he experiences stiffness, pain, locking of joints, inability to remain in a single position for too long, and incapacitating episodes that have rendered him unemployable.  Accordingly, the claim must be referred to VA's Director of Compensation and Pension Service for consideration of a higher rating for his back disability on an extraschedular basis. See 38 C.F.R. § 3.321 (2016); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The Veteran contends that his service-connected back disability has rendered him unemployable; however, he does not currently meet the percentage standards for schedular TDIU. See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).  The Board finds that extraschedular consideration of TDIU is warranted.  See 38 C.F.R. § 4.16(b) (2016).  Social Security Administration (SSA) disability records show that the Veteran was deemed to be disabled due in part to his service-connected back disability.  Although SSA decisions are not controlling for VA determinations, they may be pertinent to VA claims. See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  On remand, the AOJ should obtain a medical opinion that addresses the impact of the Veteran's service-connected disabilities on his employability.  After obtaining such an opinion, the claim for TDIU should be referred to VA's Director of Compensation and Pension Service for extraschedular consideration.

During his April 2017 videoconference hearing, the Veteran expressed disagreement with the adequacy of the December 2015 VA examination and, consequently, the examiner's assessment of the current level of severity of the Veteran's left lower extremity radiculopathy of the sciatic nerve.  Specifically, the Veteran noted that the examiner did not conduct any of the tests which he previously underwent in connection with his radiculopathy.  On remand, the AOJ should obtain a new examination that addresses the current level of severity of the Veteran's left lower extremity radiculopathy of the sciatic nerve.

Ongoing VA medical records should also be obtained. See 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).   Expedited handling is requested.)

1. Obtain all updated treatment records, to include any records from the Fayetteville VA Medical Center from February 2016 to the present, and associate them with the claims file or virtual record.

2. After all outstanding records have been associated with the claims file, obtain a new VA examination that addresses the current level of severity of the Veteran's left lower extremity radiculopathy of the sciatic nerve.  If appropriate, any studies, tests, and evaluations deemed necessary by the examiner should be performed, and an explanation of any such results should be included in the examination report.  The examiner is requested to review all pertinent records associated with the electronic claims file.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3. After completing the above actions, schedule the Veteran for a VA examination by an appropriate examiner.  The ultimate purpose of the examination is to ascertain the collective impact of the Veteran's service-connected disabilities on his ability to work.  If appropriate, any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the electronic claims file.  

The examiner should elicit and set forth the pertinent facts regarding the Veteran's medical, education and employment history; day-to-day functioning; and, industrial capacity.  The examiner should address the Veteran's current ability to function in an occupational environment.

The examination report should also indicate if there is any form of employment that the Veteran could perform and, if so, what type.  A written copy of the report should be associated with the claims file.

4. After completing the above actions, refer the Veteran's case to VA's Director of Compensation and Pension Service for the following:

(a) Extraschedular consideration of the Veteran's TDIU claim pursuant to 38 C.F.R. § 4.16(b).

(b) Extraschedular consideration of the Veteran's increased rating claim for his degenerative disc disease and lumbar degenerative joint disease pursuant to 38 C.F.R. § 3.321(b)(1).

5. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated.  If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for an appellate decision.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

